Citation Nr: 0419804	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for tinnitus. 

2.  Entitlement to an increased rating for residuals of a gun 
shot wound, Muscle Group XX, right lumbar, compound 
comminuted fracture spinous process, 4th lumbar vertebrae, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 30, 1949 to 
December 6, 1952, from January 29, 1953 to January 28, 1959 
and from September 1952 to September 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought.   

In a statement dated February 26, 2004, the veteran raises a 
number of additional claims that have yet to be adjudicated 
and which are not properly before the Board on this appeal.  
Accordingly, those claims are referred to the RO for 
disposition as appropriate. 

Additional medical consultation and treatment records were 
received in February 2004 after the case had been certified 
to the Board by the agency of original jurisdiction (AOJ).  
Although such evidence has not first been considered by the 
AOJ, the submission was accompanied by a waiver of referral 
to the AOJ.  38 C.F.R. § 20.1304 (2002).  Consequently, a 
decision by the Board is not precluded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran was afforded a VA contract orthopedic examination 
in April 2002.  The examiner noted presence of a 15 
centimeter scar in the lumbar area extending to both sides of 
the spine as well as a 10 centimeter scar over the right 
iliac crest.  The examiner commented that the veteran had 
"sustained a bullet wound to the lumbar region for which he 
has made a satisfactory recovery, however, he still has some 
aches and pains in that region, which definitely are 
understandable since there must have been an extensive amount 
of damage to the muscles and nerves in that area."  However, 
the examiner additionally commented that the claims file had 
not been made available for review.  

At his hearing before the undersigned in February 2004, the 
veteran indicated that he had sustained an unrelated gun shot 
wound to his abdominal area.  With respect to disabilities 
resulting from residuals of service connected shell fragment 
wounds/gun shot wound, an accurate medical history, including 
a review of service medical records, is of particular 
importance vis-à-vis the classification and compensation 
examination for these types of injuries.  Under the 
circumstances, the Board is of the opinion that a more 
complete examination is warranted.

A claim of entitlement to service connection for tinnitus was 
before the Board on July 31, 1986.  It was then observed that 
that although a single episode of tinnitus was reported early 
in the veteran's military service, there were no subsequent 
complaints or findings over the following years of service.  
The Board denied the claim on the grounds that there was no 
medical evidence associating the claimed disorder to service.  
At his hearing before the undersigned in February 2004, the 
veteran indicated that an examiner had recently commented 
that his tinnitus was, as likely as not, related to 
acoustical trauma in service.  The medical report referred to 
by the veteran (October 29, 2003) did not contain notations 
to this effect.  However, such medical evidence would tend to 
support the claim.  The veteran should be advised that he may 
obtain a statement from the examiner attesting to what he 
told the veteran.  As the veteran has put the VA on notice 
that evidence exists which might support his claim, the Board 
concludes that the VA has a duty to notify him regarding the 
procurement and submission of any such additional evidence as 
per 38 U.S.C. A. § 5103(a).  See also Robinette v. Brown, 8 
Vet. App. 69 (1995).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:

1.  The veteran should be advised and 
afforded an appropriate opportunity to 
obtain a written statement from the 
examiner who conducted the October 29, 
2003 audiological examination that the 
veteran's tinnitus was as likely as not 
related to acoustical trauma in service.

2.  The RO should arrange for a VA 
examination by an appropriate specialist 
to determine the nature and extent of 
severity of the residuals of a gunshot 
wound to the lumbar area sustained by the 
veteran on or about April 25, 1951.  

The claims file, the rating criteria for 
evaluation of muscle injuries from 
gunshot wounds and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated by the examiner 
in this regard.  

All indicated special studies should be 
conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
functional limitations, if any, caused by 
the appellant's service connected 
residuals of a gunshot wound to the 
lumbar area.  

The examiner should also respond to the 
following questions:

a) Did the gunshot wound on or about 
April 25, 1951 involve injury to one 
or more muscle groups or cause other 
damage to underlying structures and, 
if so, which muscle group or groups 
were injured and what damage or 
injury underlying structures was 
sustained?

b) With respect to each such muscle 
group involved, is the severity of 
the residual disability best 
characterized currently as slight, 
moderate, moderately severe or 
severe, based upon the rating 
criteria with due consideration for 
the type of injury, history and 
complaint and the objective 
findings?

c) Does the veteran currently have 
identifiable injury to any other 
tissue or underlying structure due 
to the gunshot wound, and if so, 
what is the nature of the functional 
impairment caused by such injury?

Any opinions expressed must be 
accompanied by a complete rationale.

3.  Following completion of these actions 
and after undertaking any other 
appropriate development, the RO should 
review the evidence, readjudicate the 
claims, to include determining whether 
separate ratings are warranted in 
accordance with Esteban v. Brown, 6 Vet. 
App. 259 (1994), and determine whether 
the veteran's claims may now be granted.  

If the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case that 
reflects consideration of all evidence 
submitted since issuance of the Statement 
of the Case (such as that recently 
submitted directly to the Board) and 
provided an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




